STATE OF MINNESOTA
                                                                      March 21, 2016

                                     IN SUPREME COURT                  Om:ciEOF
                                                                    APPB.I!AIECcunis
                                         A15-1730


Adelbys Tamayo Lopez,

                       Relator,

vs.

JBS USA, LLC, and Zurich American
Insurance Co./Sedgwick CMS, Inc.,

                       Respondents,

and

Sanford Health,

                       Intervenor.




Adelbys Tamayo Lopez, Denison, Iowa, pro se relator.

William G. Laak, Brian J. Kluk, McCollum, Crowley, Moschet, Miller & Laak, Ltd.,
Minneapolis, Minnesota, for respondents.




       Considered and decided by the court without oral argument.


                                         ORDER

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that relator's motion to accept new evidence be, and

the same is, denied.
      IT IS FURTHER ORDERED that the decision of the Workers' Compensation Court

of Appeals filed and served on September 28, 2015, be, and the same is, affirmed without

opinion.   See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn. 1982) (explaining that

"[s]ummary affirmances have no precedential value because they do not commit the court

to any particular point of view," doing no more than establishing the law of the case).

       Dated: March 21, 20 16                    BY THE COURT:




                                                 David R. Stras
                                                 Associate Justice




                                             2